Title: From John Adams to Joseph Ward, 5 July 1776
From: Adams, John
To: Ward, Joseph


     
      Sir
      Philadelphia July 5. 1776
     
     Yours of the 16 June, and that of the 20th. of the Same Month, are before me. I congratulate you on those happy Events which are the Subjects of them.
     It is very true that We have disagreable Accounts from Canada. Our Army has retreated from that Country. Where they will make a Stand I know not. Weakened and dispirited as they are, both with the Small Pox, and with several Defeats, I fear they will retreat not only from St. Johns and Isle au Noix but from Crown Point, at least as far as Ticonderoga.
     Many Gentlemen here, who are good Americans, Say, that this is good Fortune—because the Distance to Canada is so great, and the Expences of Supporting an Army there so enormous, that We are better out of it than in it. I am not of this opinion myself, but We must acquiese in the Dispensation, let it be good or evil.
     The Small Pox has been our most fatal Enemy. Our People must reconcile themselves, to inocculating Hospitals.
     I am Sorry to hear of General Wards ill Health, and hope for his Speedy Recovery. I should be Sorry to hear of his leaving the Army.
     
     You are Still impatient for a Declaration of Independency. I hope your Appetite will now be Satisfyed. Such a Declaration passed Congress Yesterday and this Morning will be printed.
    